Citation Nr: 1643477	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for death benefits.

2. Eligibility for Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

There is an allegation of service in the Army of the Philippines from September 1946 to September 1949. The appellant claims as the surviving spouse. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board remanded the issue on appeal for additional development in June 2014. The requested development having been provided, the directives have been substantially complied with, and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board notes that the AOJ actually addressed eligibility on the merits, even though the words no new and material evidence were employed.  Here, there is no prejudice in addressing the issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A May 2004 Board decision denied eligibility for Department of Veterans Affairs (VA) benefits. 

2. The evidence associated with the claims file subsequent to the May 2004 Board decision is not cumulative and redundant of evidence previously of record. 

3. The appellant's spouse did not have active military, naval, or air service, and is not an individual member of a group considered to have performed active military, naval, or air service. The appellant's spouse had no recognized service. 


CONCLUSIONS OF LAW

1. The May 2004 Board decision that denied entitlement to eligibility for Department of Veterans Affairs (VA) benefits is final. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2015). 
 
2. Evidence received since the May 2004 decision is new and material, and the claim for entitlement to eligibility for Department of Veterans Affairs (VA) benefits, is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105 (2015). 

3. The appellant's spouse does not have status as a veteran for purposes of her claim for entitlement to Dependent and Indemnity Compensation (DIC), death pension, and accrued benefits, and she therefore does not meet the basic eligibility requirements for VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 3.203 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In some cases, however, where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive). Indeed, that is the case here. As the law and not the facts are dispositive, no further VCAA duty to assist or duty to notify are necessary.

During the hearing, the VLJ clarified the issue, determined that there were potential outstanding records, and explained the definition of a veteran. In addition, the VLJ held the file open for 30 days to provide the appellant an opportunity to submit additional evidence. The appellant demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

II. Compliance with Prior Remand

The case was remanded in June 2014, to obtain development and verification by the National Personnel Records Center (NPRC). Specifically, the AOJ was directed to send the NPRC all potentially relevant documents including but not limited to: AFP AGO Form 24, Service Record, received on April 23, 2013 and the General Headquarters Armed Forces of the Philippines Office of the Adjunct General November 2012 Certification. See June 2014 Board remand. For the purpose of determining whether appellant's spouse had qualifying service. The identified information in addition to appellant's statements regarding her spouse's service was sent to NPRC in July 2014. See July 20, 2014 Request for Information. A negative response was received from NPRC in February 2016. The Board finds that there has been substantial compliance with the prior remand.  A request was also submitted to the Department of the Army.

III. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether new and material evidence has been submitted.  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In a May 2004 final decision, the Board denied eligibility to VA benefits. The evidence of record at the time consisted of lay statements, records from the General Headquarters Armed Forces of the Philippines Office of the Adjunct General, and appellant's September 2003 hearing testimony. In sum, the Board found that appellant's spouse was not eligible for VA benefits, noting his service as a member of the Philippine Expeditionary Force to Korea, and that he was a member of the Army of the Republic of the Philippines. It was found he did not have service during World War II, and he could not have had the requisite service to render appellant eligible for VA benefits. 

In August 2011, appellant sought to reopen the claim. The RO declined to reopen the claim in a May 2013 decision, the subject of this appeal. The appellant perfected an appeal of that decision, filling a VA Form 9 in November 2013. 

The evidence received since the final May 2004 decision includes additional lay statements and testimony from the appellant, specifically regarding believed dates of her spouse's service in the Philippine Commonwealth Army from September 1946 to September 1949.   

In this case, new and material evidence sufficient to reopen the claim of eligibility for VA benefits has been received. The evidence provided addresses the previous unestablished fact of potential applicable service by appellant's spouse resulting in eligibility for VA benefits. Specifically, appellant testified to her spouse's additional periods of service in the Philippine Commonwealth Army before the VLJ in February 2014. See February 2014 hearing transcript.  This new and material evidence is neither cumulative nor redundant. Therefore, reopening of the claim for eligibility for VA benefits is warranted.

IV. Dependency and Indemnity Compensation

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015). The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) ; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, appellant's spouse died June 21, 1952, of toxemia due to metastatic brain cancer that involved the lungs, intestines, and kidneys. See Report of Death Armed Forces of the Philippines. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

V. Eligibility for VA Benefits

The appellant contends that she is eligible for VA benefits as a surviving spouse. The appellant testified that her spouse served from September 1946 to September 1949 in the Army of the United States. The Board finds that appellant is not eligible for VA benefits. 

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101 (2), 101(24); 38 C.F.R. §§ 3.1, 3.6. The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d). A "service-connected" disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 101 (16); 38 C.F.R. § 3.1 (k). "Active military, naval, and air service" includes active duty. "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1. Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized Guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier. 38 C.F.R. § 3.41.

A surviving spouse is entitled to DIC, death pension, or accrued benefits only if the deceased spouse was a veteran. 38 U.S.C.A. §§ 1318, 5121, 1541 (West 2014). For the purpose of establishing entitlement to pension, compensation, DIC, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203 (a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department. 38 C.F.R. § 3.203. With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9. United States Court of Appeals for Veterans Claims has repeatedly held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet.App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

In the February 2014 hearing, the appellant testified that her spouse served from September 1946 to September 1949 as a Philippine Scout with the United States Army. See February 2014 hearing transcript. The appellant testified that he entered the Philippine Scouts on September 7, 1946 and served until September 5, 1949. See February 2014 hearing transcript, page 5.

The documents submitted by the appellant did not include a Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer or Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203 (a). Pursuant to the Board's June 2014 remand, the AOJ requested verification of service from the NPRC as per 38 C.F.R. § 3.203 (c). A negative response was received from NPRC in February 2016, noting that appellant's spouse had no service as a member of the Philippine Commonwealth Army, from December 1941 to December 1946 including the recognized guerillas, in the service of the United States Armed Forces. Further correspondence  notes that a folder was identified for appellant's spouse but that the folder did not contain an AGO Form 23, and under established guidance by the Department of the Army for the post-war recognition program, affidavits to verify service or Certifications from the General Headquarters of Armed Forces of the Philippines cannot be accepted to verify service. See February 5, 2016 NPRC Correspondence.   The file also includes a "3101" request to the Department of the Army and a Memorandum of Agreement (MOA) between the department of the Army and The National Archives and Records Administration.

The evidence of record shows that appellant's spouse had service as a member of the Philippine Expeditionary Force to Korea, as a member of the Army of the Republic of the Philippines from February 1950 to June 1952. See General Headquarters Armed Forces of Philippines documentation. While the appellant testified that her spouse had service from September 1946 to September 1949 as a Philippine Scout with the United States Army, additional development found that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. See February 5, 2016 Request for Information. A United States service department finding verifying or denying a person's service is binding and conclusive upon the Board. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet.App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992). 

Accordingly, the Board finds that appellant's spouse did not have the requisite service and was not a veteran so as to establish her basic eligibility for VA (death) benefits based on his service. The statements and certifications submitted by appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service. None of the documents submitted by appellant were issued by a service department. The documents therefore are not acceptable as verification of service for the purpose of receiving VA benefits. See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). The Board therefore finds that the appellant's spouse did not have the requisite service to qualify for entitlement to legal entitlement to VA benefits.
	
					
						(CONTINUTED ON NEXT PAGE)

ORDER

The application to reopen a claim for eligibility for Department of Veterans Affairs (VA) benefits is granted. 

Basic eligibility for Department of Veterans Affairs (VA) benefits is not established. The benefit sought on appeal is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


